USCA11 Case: 20-10867    Date Filed: 12/21/2020    Page: 1 of 5



                                                   [DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-10867
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 1:20-cv-20134-UU


MARIA SANCHEZ,

                                                           Plaintiff-Appellant,

                                  versus

OCWEN LOAN SERVICING, LLC;
OCWEN FINANCIAL CORPORATION;
U.S. BANK NATIONAL ASSOCIATION,
IN ITS REPRESENTATIVE CAPACITY AS
TRUSTEE FOR THE GSAMP TRUST 2006-HE6
MORTGAGE PASSTHROUGH CERTIFICATES,
SERIES 2006-HE6; AND STATE OF FLORIDA,

                                                         Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                          (December 21, 2020)
           USCA11 Case: 20-10867         Date Filed: 12/21/2020     Page: 2 of 5



Before NEWSOM, BRASHER, and ANDERSON, Circuit Judges.

PER CURIAM:

       Maria Sanchez, proceeding pro se, appeals the district court’s dismissal with

prejudice of her amended complaint. The district court held that it lacked subject

matter jurisdiction over her claims under the Rooker-Feldman doctrine1 and,

alternatively, that she had failed to state a plausible due process claim, which

extinguished her only federal claim. On appeal, Sanchez argues that Rooker-

Feldman does not apply and that she has pleaded sufficient facts to establish a due

process violation. Because the district court correctly dismissed for lack of

jurisdiction under the Rooker-Feldman doctrine, we do not reach the alternative

holding.

       About fifteen years ago Sanchez bought a mortgaged property. The mortgage

was assigned twice—both times to U.S. Bank—though there is some confusion

about whether the second assignment was valid. Three years ago, U.S. Bank filed a

mortgage foreclosure action against Sanchez in state court. Sanchez’s attorney

advised her that she would not succeed at trial. He “discussed the risks of a

deficiency judgment, etc. [with Sanchez], and suggested that under such

circumstances, the best strategy was to enter into [the] consent to judgment


1
 The Rooker-Feldman doctrine derives from Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923),
and D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983).

                                             2
          USCA11 Case: 20-10867       Date Filed: 12/21/2020      Page: 3 of 5



agreement that” U.S. Bank had offered. Sanchez and her attorney signed the

agreement. The state court—at what it dubbed “the Non-Jury Trial”—accepted the

consent agreement, heard evidence about the foreclosure, and entered a final

judgment of foreclosure in favor of the foreclosure plaintiffs.

      About seven months later, Sanchez filed a pro se motion in state court to set

aside the foreclosure judgment. Among other claims, she alleged a due process

violation, a breach of contract claim, and fraud. The state court held a hearing and

then denied the motion. Sanchez did not appeal.

      Instead, she filed a complaint in federal district court, which she later

amended. The amended complaint included five counts: one federal due-process

claim and four state-law claims, including claims for fraud and breach of contract.

The district court dismissed the amended complaint with prejudice, holding that it

did not have jurisdiction over any of the claims under the Rooker-Feldman doctrine.

Sanchez appealed.

      After a de novo review, we agree with the district court that the complaint

must be dismissed. The Rooker-Feldman doctrine applies and strips the district court

of jurisdiction over all of the claims in Sanchez’s amended complaint. See Lozman

v. City of Riviera Beach, 713 F.3d 1066, 1069–70 (11th Cir. 2013). The Rooker-

Feldman doctrine is a jurisdictional rule that bars lower federal courts from

reviewing state-court judgments. See Alvarez v. Att’y Gen. for Fla., 679 F.3d 1257,


                                          3
          USCA11 Case: 20-10867        Date Filed: 12/21/2020    Page: 4 of 5



1262–64 (11th Cir. 2012). It precludes “state-court losers” from subsequently filing

a case in federal court and inviting a district court to review and reject that judgment,

Nicholson v. Shafe, 558 F.3d 1266, 1273 (11th Cir. 2009) (citation omitted), or to

make a determination that would “effectively nullify” that judgment, Casale v.

Tillman, 558 F.3d 1258, 1260 (11th Cir. 2009) (citation omitted). Here, Sanchez’s

amended complaint does just that. In her amended complaint, Sanchez asks

specifically for the federal court to declare the state-court judgment “void and null”

and to grant a preliminary injunction preventing U.S. Bank from effectuating the

judgment.

      Sanchez erroneously argues that the Rooker-Feldman doctrine does not apply

for three reasons: (1) there was no trial, (2) she raised an independent fraud claim,

and (3) “[p]arallel state and federal suits are governed by preclusion law, not Rooker-

Feldman.” We address each argument in turn.

      First, Rooker-Feldman requires only a state-court judgment, not a trial. See,

e.g., Goodman ex rel. Goodman v. Sipos, 259 F.3d 1327, 1331–32 (11th Cir. 2001)

(applying the Rooker-Feldman doctrine to a state-court grant of summary judgment).

Here, Sanchez attached the final state-court judgment to her complaint, and, even

more detrimental to Sanchez’s argument, that judgment states that the case “was

tried before the Court at the Non-Jury Trial.”




                                           4
            USCA11 Case: 20-10867         Date Filed: 12/21/2020      Page: 5 of 5



         Second, her fraud claim is not independent of her attack on the state-court

judgment. The state court heard and rejected that claim in her post-judgment motion

to set aside the foreclosure judgment. And even if she had not raised the fraud claim

in state court, Rooker-Feldman would still apply because she had the opportunity to

raise it before the state court and a federal finding of fraud would effectively nullify

the state-court foreclosure judgment. See Casale, 558 F.3d at 1260.

         Third, the state and federal actions were not parallel. Sanchez filed her federal

case after the state court litigation had concluded. Under Rooker-Feldman, Sanchez

cannot seek to invalidate the state-court foreclosure judgment via the federal district

court.

         The district court correctly dismissed the claims for lack of subject matter

jurisdiction. The district court did, however, err in one regard. A dismissal for lack

of subject matter jurisdiction is not a judgment on the merits and must be entered

without prejudice. Stalley ex rel. U.S. v. Orlando Reg’l Healthcare Sys., Inc., 524
F.3d 1229, 1232 (11th Cir. 2008). Accordingly, we vacate and remand the dismissal

for the limited purpose of the district court entering a dismissal without prejudice.

See Gardner v. Mutz, 962 F.3d 1329, 1334 (11th Cir. 2020).

         VACATED AND REMANDED.2


2
 Sanchez’s motion for judicial notice of six documents is DENIED because this Court has already
denied this request as to the first four documents, Sanchez has not demonstrated that the fifth
would be appropriate or useful to this Court, and the sixth is already a part of the record.
                                              5